Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 19, 2016

                                      No. 04-16-00121-CV

                                         Nancy ALANIS,
                                            Appellant

                                                 v.

   WELLS FARGO BANK NATIONAL ASSOCIATION, as Trustee for the Pooling and
 Servicing Agreement Dated October 1, 2006 Securitized Asset Backed Receivables LLC Trust
2006-NC3 Mortgage Pass Through Certificates Series 2006 NC3; Homeq Servicing Corporation,
                                        Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-02839
                          Honorable Gloria Saldana, Judge Presiding


                                         ORDER

          After this court granted appellant two sixty-day extensions of time to file her brief,
appellant’s brief was due July 15, 2016. On July 12, 2016, appellant filed a third motion for
extension of time asking for an additional ten days in which to file her brief. In that same
motion, appellant requested to exceed the fifty-page brief limit by an additional five pages.
However, on July 15, 2016, after filing the motion, appellant filed her appellant’s brief. The
brief was timely and within the prescribed page limits. Appellant is pro se, so the clerk’s office
of this court contacted appellant to determine her intentions. After speaking with appellant by
telephone, the clerk’s office determined appellant filed the brief on July 15, 2016, out of concern
that the court would denied the requested extension. Appellant explained that she still desired an
extension of ten days to file an amended brief, a brief that would exceed the page limits as
requested in her motion. After learning of appellant’s intent and reviewing the motion, we
GRANT appellant’s request for an additional ten days in which to file her brief, and ORDER
appellant to file her amended brief on or before July 25, 2016. In addition, we GRANT
appellant’s request to exceed the fifty-page limit by no more than five additional pages.
Appellant is advised that if her amended brief is more than fifty pages in length, the brief will be
struck.


                                                      _________________________________
                                                      Marialyn Barnard, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court